Citation Nr: 0906929	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-33 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active service from September 1965 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the Veteran's claims for service 
connection for hypertension, and post-traumatic stress 
disorder (PTSD), and which granted service connection for 
bilateral hearing loss, evaluated as noncompensable.  


FINDINGS OF FACT

1.  The veteran does not have hypertension that was caused or 
aggravated by his service, or by a service-connected 
disability.    

2.  The veteran does not have PTSD that was caused or 
aggravated by his service.  

3.  The veteran has no more than level III hearing in his 
left ear, and no more than level II hearing in his right ear.   


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated during the 
Veteran's active military service, or by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

2.  PTSD was not incurred or aggravated during the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).  

3.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.85, 4.86, Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that service connection is warranted for 
hypertension, to include as due to his service-connected 
diabetes mellitus, and for PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including hypertension, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the 
regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level. 

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) 
(emphasis added).

The Board finds no prejudice to the veteran in evaluating the 
secondary service connection claim under either the old or 
new criteria, which came in effect in October 2006 to address 
the Allen decision.  The Board has reviewed this case under 
both Allen and the old and new criteria.  See generally, 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003, 69 Fed. Reg. 25179 (2004).  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The Veteran's service records (DA Form 20), and his discharge 
(DD Form 214) show the following: his military occupation 
specialty (MOS) was military policeman; he served in Vietnam 
from February 1966 to February 1967, during which time his 
principal duty was military policeman/senior military 
policeman, and his unit was Company A, 716th MP (military 
police) Battalion, USARPAC, Vietnam; his awards include the 
Vietnam Service Medal, and the Vietnam Campaign Medal.  A 
campaign is listed as "Vietnam Counter Offensive Campaign."  

The Veteran has also submitted two Certificates of 
Achievement for Meritorious Performance of Duty, for service 
in Vietnam, dated in December 1966, and January 1967.  

The Veteran's service medical records do not show treatment 
for hypertension, or psychiatric symptoms.  The Veteran's 
separation examination report, dated in August 1967, shows 
that his heart, and psychiatric condition, were clinically 
evaluated as normal, and that his blood pressure was 138/88.  
In an associated "report of medical history," he denied 
having had high or low blood pressure, frequent trouble 
sleeping, frequent or terrifying nightmares, and "depression 
or excessive worry."  

As for the post-service medical evidence, it consists of a VA 
and non-VA reports, dated between 2004 and 2008.  This 
evidence shows that the Veteran has been diagnosed with 
hypertension, and psychiatric disorders that include PTSD, 
and major depression.  

A statement from an insurance company, dated in June 2004, 
indicates that the Veteran was not offered insurance due to 
values that fell outside of the normal range for glucose, 
hemoglobin A1C, fructosamine, GGT, cholesterol, and protein.  

With regard to the claim for hypertension, and the 
possibility of direct or presumptive service connection, the 
Board finds that a chronic condition is not shown during 
service.  See 38 C.F.R. § 3.303.  The Veteran was not treated 
for hypertension during service, nor is hypertension shown to 
have been manifested to a compensable degree within one year 
of separation from service.  See 38 C.F.R. § 3.307, 3.309.  

In addition, there is no competent medical evidence to show 
that hypertension is related to service, and the earliest 
medical evidence of hypertension is dated in 2004.  This is a 
period of approximately 37 years following separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330, (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim on a 
direct and presumptive basis, and that the claim must be 
denied.  

However, the Veteran primarily asserts that his hypertension 
is related to his service-connected diabetes mellitus.  The 
Board finds that this claim must also be denied.  There is no 
competent opinion of record which indicates that the Veteran 
has hypertension that is related to a service-connected 
condition.  In this regard, opinions contained in VA 
examination reports, dated in February 2005, and November 
2008, and a QTC examination report, dated in February 2008, 
all indicate that the Veteran's hypertension is not related 
to his service-connected diabetes mellitus (a June 2006 QTC 
examination report shows that the examiner determined that 
the Veteran did not have hypertension).  Even if the Board 
assumes the Veteran has this disability, the Board finds that 
the preponderance of the evidence is against the claim that 
the Veteran has hypertension that was caused or aggravated by 
a service-connected disability, and that the claim must be 
denied.  See 38 C.F.R. § 3.310; Allen.  

With regard to the claim for PTSD, the Veteran asserts that 
he has PTSD due to stressors witnessed during service in 
Vietnam.  Specifically, in his PTSD questionnaire, received 
in June 2004, he asserted that while in Vietnam, he performed 
guard duty, guarding VIPs (very important persons), escorting 
convoys through Saigon, picking up bodies and taking them to 
the airport, and that he had to fire upon suspected Viet 
Cong.  No dates or locations were provided.  In a QTC 
examination report, dated in September 2004, he asserted that 
he had to collect dead bodies, and that he once saw the body 
of a dead nine year-old boy whom he had known who was killed 
in a bombing.  See also Vet Center reports, dated in 2004; 
Veteran's letter, received in May 2005.  

The Board initially finds that the evidence does not show 
that the Veteran participated in combat.  He is not shown to 
have received commendations or awards that warrant the 
conclusion that he participated in combat.  See VAOPGCPREC 
12-99 at 12; 65 Fed. Reg. 6256-6258 (2000); VBA's 
Adjudication Procedure Manual, M21-1MR (hereinafter "M21- 
1MR"), Part III.iv.4.H.29.b, c.  To the extent that his 
personnel file notes a campaign, the nature and extent of the 
Veteran's participation in this operation is not described, 
and the Board declines to afford this entry the same weight 
as the commendations or awards evincing combat.  Id.  To the 
extent this entry indicates that the Veteran was present in a 
combat zone, the U.S. Court of Appeals for Veterans Claims 
has previously held that it is the distressing event, rather 
than the mere presence in a "combat zone," which may 
constitute a valid stressor for purposes of supporting a 
diagnosis of PTSD.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); see also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (noting that serving in a combat zone is not the same 
as serving in combat).  The Board therefore finds that the 
Veteran did not participate in "combat" for the purposes of 
the combat presumption.  See Cohen v. Brown, 10 Vet. App. 
128, 145 (1997).  

In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a finding of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.  Furthermore, to the extent that 
medical examiners may have concluded that the Veteran has 
PTSD due to combat, these were based on an oral history as 
provided by the Veteran, and are otherwise lacking in a 
factual basis so as to outweigh the information in the 
Veteran's service records and the service documents.  See 
Cohen, 10 Vet. App. at 140; West v. Brown, 7 Vet. App. 70, 77 
(1994); see also M21-1MR, Part III.iv.4.H.29.i.  

As it is not shown the Veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressor must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); see also M21-1MR, Part III.iv.4.H.29.a, 
i.  

The Board finds that there is no verified stressor to serve 
as a basis for granting the Veteran's PTSD claim.  In a duty 
to assist letter, dated in May 2004, the RO informed him that 
he must submit "specific details" of the incidents that 
resulted in his claimed PTSD.  The Veteran's response, as 
contained in his PTSD questionnaire, received in June 2004, 
has been discussed, and he has not submitted any additional 
significant details of his stressors since that time.  The 
Court has held that it is not an impossible or onerous task 
for appellants who claim entitlement to service connection 
for PTSD to supply the names, dates and places of events 
claimed to support a PTSD stressor.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993); M21-1MR, Part IV.ii.1.D.15.a (attempt at 
corroboration not required where stressors are not capable of 
being documented), and 14.d. (noting that claimants must 
provide, at a minimum, a stressor that can be documented, the 
location where the incident took place, the approximate date 
(within a two-month period of time) of the incident, and the 
unit of assignment at the time the stressful event occurred).  

In this case, the Veteran has not provided a location or a 
reasonably specific time frame for any of the claimed 
stressors, or the names of anyone involved, and the claimed 
stressors appear to be anecdotal events that are not capable 
of verification.  See M21-1MR, Part III.iv.4.H.32.j.  In a 
memorandum, dated in August 2008, the RO determined that the 
Veteran had failed to submit sufficient stressor details that 
were capable of verification.  See M21- 1MR, Part 
IV.ii.1.D.16.  Simply stated, the Veteran has given us 
nothing that the VA can confirm. 

In summary, the Veteran has failed to provide VA with 
reasonably specific details of the claimed stressors.  In 
addition, there is no evidence in the Veteran's discharge, 
his personnel file, or the other evidence of record that is 
sufficient to corroborate any of the claimed stressors, and 
the Board finds that the claimed stressors are not verified.  
The Board has therefore determined that the evidence does not 
warrant the conclusion that any of the claimed stressors have 
been verified.  Given the foregoing, the Veteran's claim for 
service connection for PTSD fails on the basis that the 
Veteran is not shown to have participated in combat; there is 
no verified stressor; and that all elements required for such 
a showing have not been met.  The Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for PTSD.  Accordingly, service 
connection for PTSD must be denied.

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that 
hypertension, and PTSD, were caused by service that ended in 
1967.  In this case, when the Veteran's service treatment 
records (which do not show treatment for either hypertension, 
or psychiatric symptoms), and his post-service medical 
records are considered (which do not show treatment for 
hypertension prior to 2004, which show that there is no 
verified stressor, and which do not contain competent 
evidence of a nexus between hypertension and the Veteran's 
service), the Board finds that the service records, the lack 
of a verified stressor, and the medical evidence, outweigh 
the Veteran's contentions that he has the claimed conditions 
that are related to his service, or a service-connected 
disability.  

The Veteran asserts that he is entitled to an initial 
compensable rating for his service-connected bilateral 
hearing loss.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In May 2004, the RO granted service connection for bilateral 
hearing loss, evaluated as noncompensable (0 percent 
disabling).  The Veteran has appealed the issue of 
entitlement to an initial compensable rating.  

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).    

The assignment of disability ratings for hearing impairment 
are arrived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness. VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.

A QTC audiological examination report, dated in May 2006, 
notes that the veteran reported having to ask others to 
repeat themselves.  The report contains audiometric findings 
that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
60
65
60
LEFT
N/A
35
60
80
80

These results show an average decibel loss of 55 in the right 
ear and 64 in the left ear.  Speech recognition ability was 
100 percent, right ear, and 92 percent, left ear.  

A VA audiological examination report, dated in November 2008, 
notes that the veteran reported having difficulty hearing.  
The report notes that the Veteran reported using hearing 
aids, and that he denied having dizziness, or vertigo.  The 
report contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
40
50
60
LEFT
N/A
25
60
80
75

These results show an average decibel loss of 48 in the right 
ear and 60 in the left ear.  Speech recognition ability was 
88 percent, right ear, and 90 percent, left ear.  

The Board finds that a compensable rating is not warranted.  
Briefly stated, the only two audiological test results dated 
during the time period in issue are the aforementioned May 
2006 and November 2008 audiological test results.  The May 
2006 test results show that the Veteran's hearing in the left 
ear is consistent with level II hearing, and that the hearing 
in the Veteran's right ear is consistent with level I 
hearing.  The November 2008 VA audiological test results show 
that the Veteran's hearing in the left ear is consistent with 
level III hearing, and that the hearing in the Veteran's 
right ear is consistent with level II hearing.  See 38 C.F.R. 
§ 4.85.  As such, a compensable rating is not warranted.  
Id., Tables VI and VII.  Simply stated, neither test provides 
the basis to find a compensable evaluation is warranted. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in May, June, and December of 
2004, May 2006, and July 2008, the Veteran was notified of 
the information and evidence needed to substantiate and 
complete the claims.  Of particular note, the May 2004 VCAA 
notice (service connection for hearing loss, and PTSD), and 
the December 2004 VCAA notice (service connection for 
hypertension) complied with the requirement that the notice 
must precede the adjudication.  

With regard to the service connection claims, during the 
pendency of this appeal, the Court further redefined the 
requirements of the VCAA to include notice that a disability 
rating and an effective date for award of benefits would be 
assigned if service connection is awarded.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No 
further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

With regard to the claim for an initial compensable 
evaluation for bilateral hearing loss, the Court, in Dingess, 
also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the Veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in May 2004, a disability rating was assigned, 
and an effective date was established.  Therefore the 
Veteran's claim was substantiated as of May 2004.  Any error 
in failing to provide §5103(a) notice could not be 
prejudicial to the veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
veteran to substantiate his claim, and here, his claim has 
been substantiated.  See Id. (holding that the Board does not 
commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).   

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.

VA satisfied these duties by issuance of complying rating 
decision in May 2004, the September 2005 statement of the 
case, and three supplemental statements of the case, dated in 
November 2007, and September and December of 2008.  The 
Veteran was afforded the opportunity for a hearing, but did 
not request one.  Further, the record also shows that the 
Veteran has actual knowledge of the evidence necessary to 
substantiate a claim for a higher rating, based upon his 
arguments, or those presented by his representative.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the Veteran's claims files.  The RO has obtained VA and 
non-VA medical records, and the Veteran has been afforded an 
examination in association with his claims for an initial 
compensable evaluation for bilateral hearing loss, and 
service connection for hypertension.  An etiological opinion 
has also been obtained in association with the claim for 
hypertension.  The Board therefore concludes that decisions 
on the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

With regard to the claim for PTSD, the Veteran has not been 
afforded an examination, and an etiological opinion has not 
been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the Veteran's PTSD claim has been denied 
because it is not shown that the Veteran engaged in combat, 
and because the Veteran has not sufficiently identified a 
claimed stressor.  Given the foregoing, the claim cannot be 
granted as a matter of law, and the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Simply stated, the claim cannot be granted 
absent proof of participation in combat, and/or a verified 
stressor.  The Board therefore concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


